UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended September 30, 2012 333-177802 (Commission File Number) POWER REIT (Exact name of registrant as specified in its charter) Maryland 45-3116572 (State of Organization) (I.R.S. Employer Identification No.) 301 Winding Road, Old Bethpage, NY 11804 (Address of principal executive offices) (Zip Code) (212) 750-0373 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. common shares of beneficial interest, $0.001 par value, outstanding at September 30, 2012. PART I. FINANCIAL INFORMATION Item 1. Financial Statements CONSOLIDATED INCOME STATEMENT (Dollars in Thousands) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2012 2011 2012 2011 Income from Railroad Lease $ 229 $ 229 $ 686 $ 686 General & Administrative Expense 69 55 354 217 NSC Litigation Expense 142 - 366 - Net Income 18 174 (33) 469 Earnings Per Common Share: Basic $ 0.01 $ 0.11 $ (0.02) $ 0.29 Assuming Dilution 0.01 0.11 (0.02) 0.29 Weighted Average Number of Shares Outstanding Basic 1,623,250 1,623,250 1,623,250 1,592,137 Assuming Dilution 1,628,321 1,623,250 1,635,660 1,592,137 Cash dividend per common share $0.10 $0.10 $0.30 $0.30 Amounts may not add due to rounding. The accompanying notes are an integral part of these financial statements. CONSOLIDATED BALANCE SHEET (Dollars in Thousands) (Unaudited) September 30, 2012 (Audited) December 31, 2011 ASSETS Cash and Cash Equivalents $ 551 $ 982 Deposits 40 - Prepaid Assets 89 3 Net investment in railroad capital lease 9,150 9,150 TOTAL ASSETS $9,830 $ 10,135 LIABILITIES AND SHAREHOLDERS' EQUITY Accounts Payable $ 49 $ 10 Dividends Payable 165 Shareholders' equity: Shares of beneficial interest, at $0.001 par value (1,623,250 shares issued and outstanding as of 12/31/2011 and 9/30/2012, respectively) 10,086 10,072 Retained Earnings (471) 53 Total shareholders' equity 9,615 10,125 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 9,830 10,135 SHARES OF BENEFICIAL INTEREST Par Value $ 0.001 $ 0.001 Common shares issued 1,623,250 1,623,250 Common shares outstanding 1,623,250 1,623,250 Amounts may not add due to rounding. The accompanying notes are an integral part of these financial statements. CONSOLIDATED STATEMENT OF CASH FLOWS (Dollars in Thousands) (Unaudited) Nine Months Ended September 30, 2012 2011 CASH FLOW FROM OPERATING ACTIVITIES: Net Income $ (33) $ 469 Deposits (40) - Change in Prepaid Assets (86) (13) Change in Accounts Payable 39 - Non-Cash Equity Compensation Expense 14 - NET CASH PROVIDED BY OPERATING ACTIVITIES $( 106) $ 456 CASH FLOW FROM FINANCING ACTIVITIES: Dividends Paid (325 ) (476 ) Net Proceeds from Financing - 950 NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES $ (325) $ 474 Net increase (decrease) in Cash (431) 930 Cash, beginning of period 982 49 Cash, end of period $ 551 $979 Amounts may not add due to rounding. The accompanying notes are an integral part of these financial statements. Notes to unaudited financial statements: 1. General Information The foregoing interim consolidated financial statements are unaudited but, in the opinion of management, reflect all adjustments necessary for a fair presentation of the results of operations for the interim periods presented. Power REIT ("Registrant" or "Trust") has elected to be treated for tax purposes as a real estate investment trust (REIT). It is the Trust's policy to distribute at least 90% of its ordinary taxable income to its shareholders to maintain its REIT corporate status. All adjustments are of a normal recurring nature. Power REIT’s only current income generating asset is its ownership of its wholly-owned subsidiary, Pittsburgh & West Virginia Railroad (“P&WV”), which has leased the entirety of its railroad property to Norfolk Southern Corporation (“NSC”) pursuant to a 99-year lease (the “Lease”). Pursuant to the Lease, NSC pays base cash rent of $915,000 annually, payable in quarterly installments. In addition, in accordance with the terms of the Lease, NSC reimburses P&WV, in the form of additional rent, for certain taxes, governmental charges and other costs of P&WV. Currently, lease payments received by P&WV provide Power REIT with its sole source of consolidated operating cash flow. 2. Summary of Significant Accounting Policies The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Consolidation. The accompanying unaudited consolidated financial statements include Power REIT and its wholly-owned subsidiary, P&WV. The financial statements have been prepared as if Power REIT had been historically consolidated with P&WV during the prior reporting periods. All intercompany balances and transactions have been eliminated in consolidation. Net Investment in Railroad Capital Lease.
